                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF IOWA


WAYNE RUPE,                                  )
on behalf of himself                         )
and others similarly situated;               )
                                             )
                        Plaintiff,           )
                                             )      Case No.
        v.                                   )
                                             )
O’REILLY AUTOMOTIVE, INC.,                   )
                                             )
OZARK AUTOMOTIVE                             )
DISTRIBUTORS, INC.,                          )
                                             )
O’REILLY AUTOMOTIVE                          )      JURY TRIAL DEMANDED
STORES, INC. d/b/a                           )
                                             )
O’REILLY AUTO PARTS,                         )
                                             )
and                                          )
                                             )
OMNI SPECIALTY PACKAGING, LLC,               )
                                             )
                        Defendants.          )

                                     CLASS ACTION COMPLAINT

        COMES NOW Plaintiff, on behalf of himself and all others similarly situated, and for his

Class Action Complaint states and alleges as follows:

                                         INTRODUCTION

        1.       For years, Defendants have deceptively and misleadingly labeled, marketed and

sold tractor hydraulic fluid as “303” fluid meeting “303” specifications when, in fact, the “303”

designation is obsolete and 303 specifications have not been available for over forty (40) years.

Defendants have also deceptively and misleadingly labeled, marketed and sold tractor hydraulic

fluid as meeting certain manufacturer specifications and providing certain anti-wear and




             Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 1 of 30
protective benefits when, in fact, Defendants knew, or should have known, the fluid they were

selling did not meet all listed manufacturer specifications and did not contain the anti-wear and

protective properties required in tractor hydraulic fluid.

       2.       Tractor Hydraulic Fluid (THF) is a multifunctional lubricant that has been

manufactured for and used in tractors and equipment for over fifty (50) years. It is designed to

act as a hydraulic fluid, transmission fluid and gear oil for this equipment. In the 1960s and early

1970s, John Deere (Deere) manufactured a popular and widely used THF called JD-303 or

simply “303,” and the term “303” became synonymous with the John Deere name and this high-

quality and effective THF product.

       3.       Sperm whale oil was an essential ingredient in Deere’s 303 THF. In the mid-

1970s, the passage of laws protecting endangered species outlawed the use of sperm whale oil.

Deere was forced to manufacture a new tractor hydraulic fluid with additives that would be both

effective and affordable. Deere’s “303” formula could no longer be manufactured or sold, and

because its essential ingredient—sperm whale oil—could no longer be used, the designation

became obsolete and there are no specifications available for “303” tractor hydraulic fluids.

       4.       After Deere stopped producing and selling its 303 THF, Deere manufactured and

sold several THF products with certain ingredient, viscosity, anti-wear and detergent additive

specifications, including J14B, J20A and J20B.        The J14B specification became obsolete in the

late 1970s. During the time the J20A/B specifications were in use, Deere used a licensing

program called Quatrol to police the quality of THF products in the marketplace. The Quatrol

program required blenders and sellers of competing THF products to submit test data to Deere

prior to the use of the J20 specification on their product labels, to ensure the products met the

advertised specifications.



                                                  2

            Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 2 of 30
        5.       In the late 1980s or early 1990s, Deere abandoned the J20A/B specification as

well.    Today, John Deere manufactures and sells THF meeting or exceeding a specification

called J20C or J20D (low viscosity). The J20C fluid is sold under the name “Hy-Gard,” and

many other manufacturers market and sell products meeting the J20C specification in order to

compete with John Deere. The following timeline illustrates the history of 303 THF:




        6.        John Deere discontinued the Quatrol program around the time J20A was

discontinued (approximately 1989). The subsequent lack of a quality control program or policing

of the products in the market resulted in a “free for all” with respect to the THF manufactured

and sold in the open market and the opportunity for unscrupulous manufacturers and sellers to

falsely use the Deere specifications (and other manufacturers’ specifications) on the labels of the

THF products they sell.

        7.       Defendants deceptively and illegally trade on the obsolete and non-existent “303”

designation, the other obsolete J14B and J20A specifications, and the John Deere trade name that

was and has continued to be so prevalent in the industry. Because there is no known “303”



                                                 3

             Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 3 of 30
specification, there is no way for Defendants to truthfully claim their product meets or is in

compliance with any such specification.

       8.         Nonetheless, Defendants promote their 303 THF Product, O’Reilly 303 Tractor

Hydraulic Fluid (“303 THF Product”) and offer it for sale as an economically priced tractor

hydraulic fluid that meets many manufacturers’ specifications, has effective lubricant and anti-

wear additives and properties, and is safe for use in purchasers’ equipment. Defendants’ 303

THF Product was sold with eye-catching photos of modern tractors and industrial equipment and

was also sold in bright, yellow 5-gallon buckets.       By name dropping a list of equipment

manufacturers, Defendants sought and continue to seek to create an impression of quality and to

take advantage of consumers’ lack of understanding of the multitude of complex manufacturer

specifications.

       9.         In addition to deceptively promoting a designation that is obsolete, Defendants

use poor quality base oils, waste oil, line flush, used motor oil and diluted additive packages in

their 303 THF Product in order to keep production costs down and increase profits. As a result

of the inferior ingredients and this “down-treating” of addictive packages, Defendants’ 303 THF

Product not only lacks the required lubricant and protective benefits offered to purchasers, it

actually causes purchasers’ equipment to suffer increased wear and damage to the spiral gear,

excessive wear in the planetaries, improper and poor shifting, seal leakage, and improper

operation of the wet brakes. Despite use of these inferior ingredients and inadequate protective

additives, Defendants’ 303 THF is labeled and marketed to unsuspecting purchasers as meeting

manufacturer specifications and providing certain benefits and anti-wear properties.

       10.        For years, Defendants’ conduct has harmed consumers like Plaintiff, who

purchased the O’Reilly 303 Tractor Hydraulic Fluid, a product that was and is offered and sold



                                                 4

            Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 4 of 30
as an acceptable tractor hydraulic fluid that meets certain manufacturer specifications and as

fluid that is safe for use in farm, construction and logging equipment and having certain

characteristics and qualities that protect equipment from wear and damage.

       11.     In reality, instead of receiving a product that was an acceptable tractor hydraulic

fluid that met manufacturers’ specifications, Plaintiff and other purchasers received a 303 THF

Product that, contrary to Defendants’ labeling, had no known specifications, had contents and

additives that varied, were unknown, were obsolete, did not possess the claimed protective

characteristics and/or did not meet one or more of the manufacturers’ specifications and

therefore caused consumers’ equipment damage and harm, increased wear, and caused

consumers to overpay for a product that was worthless and/or worth much less than the sale

price. Like many other consumers, Plaintiff purchased Defendants’ 303 THF Product, and

suffered damage as a result.

       12. In November 2017, because of the deceptive nature of the 303 THF products, the

failures of the products to meet any published specification, and the damage the products could

cause to consumers’ equipment, the State of Missouri’s Department of Agriculture, Division of

Weights and Measures, banned Defendants and all other manufacturers and sellers from offering

“303” THF products for sale in Missouri.

       13.     In February of 2018, the State of Georgia’s Department of Agriculture’s Fuels &

Measures Division directed that all tractor hydraulic fluid labeled as “303” be removed from sale

by August 11, 2018.

       14.     In July of 2018, the State of North Carolina’s Department of Agriculture and

Consumer Services directed that all tractor hydraulic fluid labeled, claimed, or implied to meet

the obsolete John Deer “303” specifications be removed from sale by February 1, 2019.



                                                5

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 5 of 30
                                           PARTIES

       15.     Plaintiff Wayne Rupe is a citizen and resident of Wapello County, Iowa.

       16.     Defendant O’Reilly Automotive, Inc. (O’Reilly Automotive) is a for-profit

corporation organized and existing under the laws of the State of Missouri, with its principal

place of business in Springfield, Missouri. Defendant O’Reilly Automotive has advertised and

sold its products throughout the State of Iowa at its O’Reilly Auto Parts stores, including at 501

Richmond Avenue, Ottumwa, Iowa 52501.

       17.     Defendant Ozark Automotive Distributors, Inc. (Ozark) is a for-profit corporation

organized and existing under the laws of the State of Missouri, with its principal place of

business in Springfield, Missouri.     Defendant Ozark has advertised and sold its products

throughout the State of Iowa at O’Reilly Auto Parts stores, including at 501 Richmond Avenue,

Ottumwa, Iowa 52501.

       18.     Defendant O’Reilly Automotive Stores, Inc. (O’Reilly Stores) is a for-profit

corporation organized and existing under the laws of the State of Missouri, with its principal

place of business in Springfield, Missouri. Defendant O’Reilly Stores has stores throughout

Iowa, including at 501 Richmond Avenue, Ottumwa, Iowa 52501.

       19.     Defendant Omni Specialty Packaging, LLC (Omni) is for-profit company with its

principal place of business in Northbrook, Illinois. Defendant Omni has advertised and sold its

products, including the O’Reilly 303 Tractor Hydraulic Fluid, at the O’Reilly Auto Parts Store at

501 Richmond Avenue, Ottumwa, Iowa 52501 and throughout the state of Iowa.

                                JURISDICTION AND VENUE




                                                6

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 6 of 30
         20.     The United States District Court for the Sothern District of Iowa has personal

jurisdiction over Defendants because Defendants transact business in Iowa, with their various

advertising methods and product sales directed toward Iowa residents. Additionally, Plaintiff

purchased the 303 THF Product at issue in Iowa.

         21.     Federal jurisdiction is appropriate under the Class Action Fairness Act of 2005,

28 U.S.C. §1332(d).

         22.     This action is filed in United States District Court for the Southern District of

Iowa, which is an appropriate venue because the false representations, deceptive, dishonest, and

misleading practices and the unjust enrichment, occurred in Iowa and elsewhere throughout the

United States.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         23.     Defendants O’Reilly Automotive, Ozark and O’Reilly Stores (collectively,

“O’Reilly”) are in the business of selling and advertising for sale certain merchandise or retail

products in trade or commerce at retail stores within Iowa as well as numerous other states.

         24.     Defendant Omni is in the business of manufacturing certain merchandise or retail

products which are to be sold in trade or commerce at retail stores within Iowa and numerous

other states.

         25.     During some or all of the time period from 2013 to the present, Defendants sold

and advertised a 303 THF Product in yellow buckets called O’Reilly 303 Tractor Hydraulic

Fluid.

         26.     During some or all of the time period from 2013 to the present, Defendant Omni

manufactured and advertised the O’Reilly 303 Tractor Hydraulic Fluid sold by Defendants.

                   Defendants’ Deceptive Labeling, Marketing and Advertising



                                                    7

           Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 7 of 30
       27.     During some or all of the time period from 2013 to the present, the O’Reilly

Defendants and Omni offered for sale in stores all over Iowa and throughout the United States

the O’Reilly 303 Tractor Hydraulic Fluid product as an acceptable tractor hydraulic fluid

meeting a wide number of manufacturers’ specifications.

       28.     Defendants falsely and deceptively labeled, marketed and offered for sale the

O’Reilly 303 Tractor Hydraulic Fluid product (1) as a tractor hydraulic fluid formulated to resist

leakage; (2) as a tractor hydraulic fluid containing advanced detergent/dispersant, anti-wear, anti-

rust and anti-foam additives; (3) as a “true” multi-service oil providing excellent performance for

the majority of hydraulic, wet brake and transmission requirements of most equipment

manufacturers; (4) as providing excellent results for brake squawk, PTO clutch performance, rust

protection, water sensitivity, extreme pressure anti-wear properties, and foam suppression; and

(5) as a fluid that may be used as a replacement fluid in equipment made by Allis-Chalmers,

Massey Ferguson, White, Allison, Case, International Harvester, Oliver, John Deere 303, Duetz,

Ford and Caterpillar.

       29.     Defendants’ labeling, marketing, advertising and sale of the 303 THF Product has

been widespread, continuous and contained on various signs, labels and advertisements

throughout the State of Iowa and the United States for years. Representative examples of

Defendants’ labeling, marketing and advertising materials are set forth below.

       30.     O’Reilly 303 Tractor Hydraulic Fluid was specifically labeled, marketed and

advertised as follows:




                                                 8

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 8 of 30
       31.    These representations were also contained in Defendants’ advertising circulars

and/or on Defendants’ websites.

       32.    By naming, labeling, marketing, advertising and selling the 303 THF Product in

the foregoing manner, and by describing the product using words such as “formulated,”

“advanced,” “multi-service” and “excellent performance,” Defendants sought to create, and did

create, an image in the minds of Plaintiff and other consumers that would lead a reasonable

consumer to conclude that Defendants’ 303 THF Product was completely safe and effective for

use in consumers’ equipment and all equipment made by the listed manufacturers.

       33.    Defendants’ product name, labeling, advertising and marketing of their 303 THF

Product was material to the reasonable consumer.

       34.    At the time of Defendants’ labeling, advertisements, marketing and other

representations, and as Defendants already knew, the representations regarding the 303 THF



                                              9

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 9 of 30
Product were false, deceptive and misleading to consumers seeking to purchase tractor hydraulic

fluid.

         35.   The John Deere “303” designation is over 50 years old and has been obsolete for

many years. Certain ingredients of the original John Deere 303 fluid—such as sperm whale

oil—have been banned since the 1970s and are no longer available for use. As a result,

manufacturers have been unable to make and sell true “303” fluid for over forty (40) years and

there are no known specifications for 303 fluid. Defendants knew or should have known that at

the time they were marketing and selling the 303 THF Product during the Class Period, there

were no specifications available for “303” tractor hydraulic fluid and, therefore, claims that the

303 THF Product met “303” specifications could not possibly be true, and Defendants had no

way to ensure the accuracy of representations that their 303 THF Product was in compliance

with any known specifications.

         36.   As Defendants knew, or should have known, the 303 THF Product manufactured

by Defendants and sold in the yellow buckets was made with products that were not suitable for

use in blending a tractor hydraulic fluid, including poor quality base oils, waste oil, line flush or

used motor oil and/or that the 303 THF Product lacked some or all of the additives required to

provide the advertised “qualities,” including but not limited to rust protection and foam

suppression.

         37.   As Defendants knew, or should have known, the 303 THF Product manufactured

by Defendants and sold in the yellow buckets did not meet all current specifications (and failed

to meet certain obsolete specifications) for any manufacturers of farm, logging and construction

equipment. Alternatively, Defendants knew, or should have known, they had no basis on which

to sell the 303 THF Product as a tractor hydraulic fluid that met the specifications of all



                                                 10

          Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 10 of 30
manufacturers listed on the label because, on information and belief, either 1) Defendants’ test

data showed the viscosity, pour point and additive levels of the 303 THF fluids varied, was

inconsistent, and did not meet some or all of the specifications of the manufacturers listed on the

labels; or 2) Defendants did not have any test data to confirm the 303 THF Product always had

the necessary and advertised performance properties and the viscosity, pour point or additive

levels that met all manufacturers’ specifications or that were needed for a fluid suitable for use in

consumers’ equipment.

       38.     At no point in time, on the label of the 303 THF product or otherwise, did

Defendants tell purchasers the truth, including that:

               a. The “303” designation is obsolete, an essential ingredient in the formula was

                   banned in the 1970s, and there is no known 303 specification against which to

                   test the fluids offered for sale;

               b. The 303 THF Product contained a “down-treated” additive package;

               c. The 303 THF Product was made with products that were not suitable for use

                   in blending a tractor hydraulic fluid, including poor quality base oils, waste

                   oil, line flush or used motor oil;

               d. Defendants’ test data did not confirm all of the 303 THF Product met all

                   manufacturers’ specifications;

               e. Defendants have no idea whether all of the 303 THF Product they offered for

                   sale met the requirements of, has acceptable anti-wear and performance

                   properties, or is suitable for use in tractors or other equipment;

               f. The 303 THF Product may expose purchasers’ equipment to increased wear

                   and damage; and,



                                                  11

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 11 of 30
               g. Use of the 303 THF Product would cause damage to purchasers’ equipment,

                   such as damage to the spiral gear in the drive, excessive wear, seal leakage,

                   high pump leakage, and damage from deposits, sludging and thickening.

       39.     Instead, the 303 THF Product was deceptively offered for sale as a fluid

containing quality base oils, sufficient additives, and meeting the obsolete and unavailable “303”

specification. Defendants continued to manufacture, market and sell the 303 THF Product in the

state of Iowa and throughout the United States even after learning of the reasons for the stop sale

actions taken by the states of Missouri, Georgia and North Carolina and even after learning about

the adverse testing those states performed on the 303 THF Product.

             Plaintiffs’ Experience with Defendants’ Advertising and Products

       40.     In the time period from 2013 to present, Plaintiff Rupe purchased Defendants’

303 THF Product in Ottumwa, Iowa.

       41.     As with all Members of the Class, Plaintiff purchased Defendants’ 303 THF

Product based upon the label representations set forth above.

       42.     As a result of Defendants’ manufacturing and offering the 303 THF Product for

sale in Iowa and throughout the United States, Plaintiff and Class Members purchased a tractor

hydraulic fluid that was falsely and deceptively offered for sale as a “303” fluid that contained

quality base oils and additives, met required specifications and was safe for use in equipment

when, in reality, the fluid offered was of uncertain quality, lacked adequate viscosity and

additives, had a value much less than the price offered for sale, and was likely to expose

equipment to increased risk of wear and damage.




                                                12

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 12 of 30
       43.     Plaintiff reasonably relied upon Defendants’ representation that the fluid was a

“303” fluid and, upon Defendants’ own labeling, statements and advertisements concerning the

particular qualities and benefits of the O’Reilly 303 THF Product.

       44.     Based upon these representations, all reasonable      purchasers would consider

Defendants’ 303 THF Product to be suitable for use in tractors and other equipment and would

not have any understanding or way to know that Defendants’ 303 THF Product was of uncertain

quality, lacked adequate viscosity and additives, had a value much less than the price offered for

sale, and/or that use of Defendants’ 303 THF Product would cause all equipment to suffer

increased wear and damage.

       45.     A reasonable consumer would consider Defendants’ labeling, statements and

advertisements when looking to purchase a tractor hydraulic fluid.         As a result of using

Defendants’ 303 THF Product, Plaintiff and Class Members: (a) paid a sum of money for a

product that was not as represented; (b) received a lesser product than labeled, advertised and

marketed; (c) were deprived of the benefit of the bargain because the 303 THF Product was

different than what Defendants represented; (d) were deprived of the benefit of the bargain

because the 303 THF Product had less value than what was represented; (e) did not receive a

product that measured up to their expectations as created by Defendants; and (f) suffered damage

to their equipment, including but not limited to excessive wear, leakage in the seals, exposure to

spiral gear damage, improper and poor shifting, wear and damage to the wet brakes, high pump

leakage, and damage from deposits, sludging and thickening.

       46.     When Defendants manufactured, named, labeled, marketed, advertised,

distributed, and sold Plaintiff and Class Members their 303 THF Product, Defendants knew or

should have known that product (1) did not meet manufacturer specifications and was not



                                               13

        Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 13 of 30
acceptable for use as hydraulic fluid, transmission fluid, and gear oil in older tractors and other

equipment; (2) was not an adequate substitute for and did not satisfy John Deere’s JD-303

specifications and/or designation; (3) was not adequate to provides extreme pressure and anti-

wear protection for tractor transmission, axles and hydraulic pumps; (4) was not adequate to

protect against rust and corrosion; and (5) was not appropriate for use in equipment of Allis-

Chalmers, Massey Ferguson, White, Allison, Case, International Harvester, Oliver, John Deere

303, Duetz, Ford and Caterpillar. From at least late 2017 through the present, Defendants have

known that three (3) states have banned the sale of Defendants’ 303 THF Product because of

deceptive and misleading labeling and because the fluid was likely to expose purchasers’

equipment to increased wear and damage.

       47.     Plaintiff used the 303 THF Product in the manner in which Defendants advised it

could and should be used.

       48.     As a result of Defendants’ 303 THF Product not meeting specifications as labeled,

advertised, marketed, warranted, and promised, Defendants acted in a negligent manner,

breached express and implied warranties, were unjustly enriched, and fraudulently or negligently

induced Plaintiff and Class Members to purchase their products through material

misrepresentations.

       49.   Defendants’ manufacture, labeling, and sale of O’Reilly 303 Tractor Hydraulic

Fluid was deceptive and misleading in at least the following respects:

               (a) Defendants’ use of John Deere’s “303” designation in the name of the product

                   is deceptive and misleading. The O’Reilly 303 product is not a John Deere

                   product, does not use John Deere 303’s formula and cannot meet the

                   specifications for John Deere 303. Defendants packaged their O’Reilly 303



                                                14

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 14 of 30
       product in the yellow bucket with illustrations of modern tractors and

       equipment, and used and traded on the John Deere name, so as to further the

       deceive and mislead and create impression that the 303 THF Product was a

       legitimate tractor hydraulic fluid that met the specifications for John Deere

       303 and other John Deere equipment.

    (b) Defendants placed a deceptive and misleading statement on the product label

       by claiming that John Deere 303 is one of the specifications for which

       O’Reilly 303 is “[s]uitable as a replacement fluid for the following

       manufacturers where a tractor hydraulic fluid of this quality is recommended.”

    (c) Defendants placed a deceptive and misleading statement on the product label

       by listing ten (10) other manufacturers as those for which O’Reilly 303 THF

       is “[s]uitable as a replacement fluid for the following manufacturers where a

       tractor hydraulic fluid of this quality is recommended,” without specifying the

       equipment/specifications purportedly met for each of those ten (10)

       manufacturers or exactly where the product is “recommended.”

    (d) Defendants engaged in deceptive and misleading conduct in failing to provide

       any notice, disclaimer, or warning on the label that the O’Reilly 303 THF

       Product is for use only in older tractors and equipment and/or in providing an

       inadequate notice, disclaimer, or warning.

    (e) Defendants placed a deceptive and misleading statement on the product label

       by listing manufacturers of equipment in which the O’Reilly 303 THF Product

       purportedly may be used, when in reality the product does not meet many of




                                   15

Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 15 of 30
       the specifications for the listed manufacturers’ modern or older model

       equipment.

    (f) Defendants made a deceptive and misleading statement on the product label

       by representing that the O’Reilly 303 THF Product is “formulated to resist

       leakage.”

    (g) Defendants made a deceptive and misleading statement on the product label

       when claiming that the O’Reilly 303 THF Product “[c]ontains advanced

       detergent/dispersant, anti-wear, anti-rust, and anti-foam additives.”

    (h) Defendants made a deceptive and misleading statement on the product label

       when claiming that the O’Reilly 303 THF Product “is a true multi-service oil

       providing excellent performance for the majority of hydraulic, wet brake and

       transmission requirements of most equipment manufacturers.”

    (i) Defendants made a deceptive and misleading statement on the product label

       when claiming that the O’Reilly 303 THF Product “provides excellent results

       for:

                       Brake Squawk
                       PTO clutch performance
                       Rust protection
                       Water sensitivity
                       Extreme pressure anti-wear properties
                       Foam suppression

    (j) Defendants made a deceptive and misleading statement on the product label

       when claiming the O’Reilly 303 THF Product was formulated to be a tractor

       hydraulic fluid when, in fact, the 303 THF Product was made with component

       products that were not suitable for use in blending a tractor hydraulic fluid,

       including poor quality base oils, waste oil, line flush or used motor oil.

                                     16

Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 16 of 30
       50.   The conduct listed in paragraph 49(a)-(j) constitutes deceptive business practices.

       51. This action is brought by Plaintiff against Defendants to recover all money paid by

Plaintiff and Class Members to Defendants for purchase of the O’Reilly 303 THF Product which

was labeled, marketed, advertised, and sold in the dishonest, misleading, and deceptive manners

noted herein, for recovery of the damage caused to equipment owned by Plaintiff and the Class

Members, for punitive damages, attorneys’ fees, costs, and for all other remedies available to

those aggrieved by Defendants’ conduct.

       52.     This action is also brought by Plaintiff for class-wide injunctive relief to prohibit

Defendants from continued sales of the O’Reilly 303 THF Product labeled in such a manner.

                              CLASS ACTION ALLEGATIONS

       53.     Plaintiff brings this Class Action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, each on behalf of himself and the following Class of similarly situated persons:

               All persons and other entities who purchased O’Reilly 303 Tractor
               Hydraulic Fluid in Iowa at any point in time from June 6, 2014 to present,
               excluding those who purchased for resale.

       54.     Also excluded from the Class are Defendants, including any parent, subsidiary,

affiliate or controlled person of Defendants, Defendants’ officers, directors, agents, employees

and their immediate family members, as well as the judicial officers assigned to this litigation

and members of their staffs and immediate families.

       55.     The 303 THF Product at issue was sold across Iowa and the United States through

retailers. The Class Members may be identified through use of sales receipts, affidavits, or

through sales records.




                                                17

        Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 17 of 30
       56.      The proposed Class is so numerous that joinder of all Class Members is

impracticable. Although the exact number and identity of each Class Member is not known at

this time, there are thousands of Members in the proposed Class.

       57.      There are questions of fact and law common to the Class which predominate over

questions affecting only individual Class Members. The questions of law and fact common to

the proposed Class arising from Defendants’ actions include, without limitation, the following:

             a. The components and qualities of Defendants’ 303 THF Product, and the
                cost to Defendants to manufacture, distribute, market and sell their 303
                THF Product;

             b. Whether Defendants were unjustly enriched;

             c. Whether Defendants were negligent;

             d. Whether Defendants breached the express warranties provided with regard
                to the 303 THF Product;

             e. Whether Defendants breached the implied warranty of merchantability
                with regard to the 303 THF Product;

             f. Whether Defendants breached the implied warranty of fitness for
                particular purpose with regard to the 303 THF Product;

             g. Whether Defendants deliberately failed to disclose material facts to
                consumers regarding the quality of the 303 THF Product and the obsolete
                nature of the product and the specifications the product claimed to meet;

             h. Whether Defendants’ manufacturing, labeling, advertising, marketing,
                and/or sale of their 303 THF Product was deceptive, unfair, and/or
                dishonest as alleged in paragraphs 7-10, 27-39, 44, and 49-50;

             i. Whether Defendants’ O’Reilly 303 THF Product was being labeled,
                advertised and marketed as alleged in paragraphs 7-10, 27-39, 44, and 49-
                50, above;

             j. Whether Defendants’ 303 THF Product in actuality was as alleged in
                paragraphs 9, 11, 36-39, 44-46, and 49-50, above;




                                                18

        Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 18 of 30
             k. Whether Defendants studied or tested their labeling and the effect of the
                labeling on consumers’ perceptions, and whether Defendants studied the
                susceptibility of consumers who might purchase tractor hydraulic fluid;

             l. Whether Defendants’ representations regarding their 303 THF Product
                were false and made knowingly by Defendants;

             m. Whether Defendants’ representations were false and made negligently by
                Defendants; and,

             n. Whether use of the 303 THF Product caused and/or exposed equipment to
                damage.

       58.      The representative Plaintiff’s claims are typical of those of the putative Class

because he purchased Defendants’ 303 THF Product and was similarly treated.

       59.      Plaintiff is an adequate representative of the putative Class because his interests

do not conflict with the interests of other Members of the Class. The interests of the other Class

Members will be fairly and adequately protected by Plaintiff, and by then counsel who have

extensive experience prosecuting complex litigation and class actions.

       60.      A Class Action is the appropriate method for the fair and efficient adjudication of

this controversy. It would be impracticable, cost prohibitive, and undesirable for each Member

of the Class to bring a separate action. In addition, the presentation of separate actions by

individual Class Members creates the risk of inconsistent and varying adjudications, establishes

incompatible standards of conduct for Defendants, and/or substantially impairs or impedes the

ability of Class Members to protect their interests. A single Class Action can determine, with

judicial economy, the rights of the Members of the Class.

       61.      A Class Action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of this controversy.




                                                19

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 19 of 30
       62.       Class certification is also appropriate because Defendants have acted or refused to

act on grounds generally applicable to the Class. The Class Action is based on Defendants’ acts

and omissions with respect to the Class as a whole, not on facts or law applicable only to the

representative Plaintiff. All Class Members who purchased Defendants’ products were treated

similarly. Thus, all Class Members have the same legal right and interest in relief for damages

associated with the violations enumerated herein.

       63.       Class certification is also appropriate for class-wide injunctive relief pursuant to

Rule 23(b)(2).

       64.       Plaintiffs assert in Counts I through VIII, below, the following claims on behalf of

themselves and the Class:

                       Count I – Negligence

                       Count II – Breach of Express Warranty

                       Count III – Breach of Implied Warranty of Merchantability

                       Count IV – Breach of Implied Warranty of Fitness for Particular Purpose

                       Count V – Unjust Enrichment

                       Count VI – Fraud/Misrepresentation

                       Count VII – Negligent Misrepresentation

                                             COUNT I
                                            (Negligence)

       65.       Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       66.       Defendants owed a duty of at least reasonable care to the purchasers of their 303

THF Product, including a duty to use reasonable care in the manufacture, sampling, testing,

labeling and marketing of the finished 303 THF Product.

                                                  20

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 20 of 30
       67.        Defendants breached this duty by the acts and omissions alleged herein, including

but not limited to:

             a.          Distribution and use of misleading labeling information regarding

                         the 303 THF Product qualities and OEM specifications met by

                         product;

             b.          Failing to adequately warn and instruct purchasers about the true

                         nature of the 303 THF Product and potential harm to equipment

                         caused by use of the 303 THF Product in equipment for which it

                         does not meet specifications;

             c.          Failing to adequately ensure the 303 THF Product manufactured

                         and sold met the advertised specifications;

             d.          Using component products not suitable for use in blending a tractor

                         hydraulic fluid, including poor quality base oils, waste oil, line

                         flush or used motor oil;

             e.          Failing to utilize adequate testing and other controls to ensure the

                         303 THF Product met the advertised specifications; and,

             f.          Instituting and/or allowing careless and ineffective product manufacturing

                         protocols.

       68.        As a result of Defendants’ negligence, Defendants’ 303 THF Product had contents

and additives that varied, were unknown, were obsolete, did not possess the claimed protective

characteristics, exposed purchasers’ equipment in increased wear and damage and/or did not

meet one or more of the manufacturers’ specifications.




                                                    21

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 21 of 30
       69.     Defendants’ negligence caused or contributed to cause injuries and damages to

Plaintiff and the Class Members, caused Plaintiff’s and the Class Members’ equipment to suffer

harm and damage, including wear, damage and leakage in the seals, and exposure to damage in

the spiral gear in the drive, improper and poor shifting, wear and damage to the wet brakes, high

pump leakage, and damage from deposits, sludging and thickening. Defendants’ negligence also

caused or contributed to cause Plaintiff and the Class Members to overpay for a product that was

worthless and/or worth much less than the sale price.

       70.     Plaintiff and Class Members are thus entitled to an award of compensatory

damages, prejudgment interest and post-judgment interest.

       71.     Defendants’ conduct was grossly negligent and showed a complete indifference to

or conscious disregard of the rights of others, including Plaintiff and Class Members, such that

punitive damages are thus warranted.

                                           COUNT II
                                  (Breach of Express Warranty)

       72.     Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       73.     Plaintiff and Class Members purchased Defendants’ 303 THF Product.

       74.     As set forth above, Defendants made common statements of facts regarding

quality and use in the name and on the label of the 303 THF Product.

       75.     The common statements Defendants made in the name and on the label of the 303

THF Product were made to induce Plaintiff and Class Members to purchase the 303 THF

Product and/or were a material factor in inducing Plaintiff and Class Members to purchase the

303 THF Product, and therefore became part of the basis of the benefit of the bargain and an

express warranty.

                                               22

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 22 of 30
       76.     As set forth above, the THF 303 Product did not conform to the statements of

Defendants. As a result, Plaintiff and the Class Members did not receive goods as warranted by

Defendants.

       77.     Defendants have received from Plaintiff timely notification of the defects in their

THF 303 Product.

       78.     The failure of the THF 303 Product to conform to the statements of Defendants

has caused injury and damage to Plaintiff and Class Members.

                                         COUNT III
                       (Breach of Implied Warranty of Merchantability)

       79.     Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       80.     Defendants directly or indirectly sold the 303 THF Product to Plaintiff and Class

Members for use as described above.

       81.     As set forth above, at the time Defendants sold the 303 THF Product, the product

was not fit for its ordinary use and the use described by Defendants.

       82.     Plaintiff and Class Members used the 303 THF Product for its ordinary purpose

and the use described by Defendants.

       83.     Defendants have received from Plaintiff timely notification of the defect in their

303 THF Product.

       84.     The failure of the 303 THF Product to be fit for their ordinary purpose has cause

injury and damage to Plaintiff and Class Members.

                                       COUNT IV
               (Breach of Implied Warranty of Fitness for Particular Purpose)




                                                23

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 23 of 30
       85.     Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       86.     Defendants directly or indirectly sold the 303 THF Product to Plaintiff and Class

Members for use as described above.

       87.     As set forth above, at the time Defendants sold the 303 THF Product, the product

was not fit for its particular purpose of use as universal hydraulic fluid for tractors and/or other

equipment.

       88.     Defendants knew or should have known of the use for which the 303 THF

Product was purchased.

       89.     Plaintiff and Class Members reasonably relied upon Defendants’ judgment that

the 303 THF Product was fit for use as universal hydraulic fluid for tractors and/or other

equipment.

       90.     When the THF Product was sold by Defendants, it was not fit for such use as

universal hydraulic fluid for tractors and/or other equipment.

       91.     Defendants have received from Plaintiff timely notification of the defect in their

303 THF Product.

       92.     The failure of the 303 THF Product to be fit for its particular purpose has caused

injury and damage to Plaintiff and Class Members.

                                              COUNT V
                                          (Unjust Enrichment)

       93.     Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       94.     As a result of Defendants’ deceptive, fraudulent, and misleading naming, labeling,

advertising, marketing, and sales of the 303 THF Product, Plaintiff and the Class Members

                                                  24

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 24 of 30
purchased Defendants’ 303 THF Product and conferred a benefit upon Defendants by purchasing

obsolete and harmful tractor hydraulic fluid, which benefit Defendants appreciated and accepted.

            95.    Those benefits were obtained by Defendants under false pretenses because of

Defendants’ concealments, misrepresentations, and other deceptive, misleading, and unfair

conduct relating to the 303 THF Product.

            96.    Defendants were enriched at the expense of Plaintiff and other Class Members

through the payment of the purchase price for Defendants’ 303 THF Product.

            97.    As a direct and proximate result of Defendants’ wrongful conduct and unjust

enrichment, Plaintiff and Class Members have suffered damages in an amount to be determined

at trial.

            98.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits that they received from Plaintiff and the other

Class Members, in light of the fact that the 303 THF Product purchased by Plaintiff and the other

Members of the Class was not what Defendants represented it to be.              Thus, it would be

inequitable or unjust for Defendants to retain the benefit without restitution to Plaintiffs and the

other Members of the Class for the monies paid to Defendants for the 303 THF Product.

            99.    By reason of the foregoing, Defendants should be required to account for and

disgorge all monies, profits, and gains which they have obtained at the expense of Plaintiff and

Class Members.

                                            COUNT VI
                                   (Fraudulent Misrepresentation)

            100.   Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.




                                                  25

             Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 25 of 30
       101.    Defendants made representations regarding their 303 THF Product, as set forth

above, including without limitation the representations that the 303 THF Product was fit to be

used in older tractors and other equipment, that the 303 THF Product met specifications, and that

the 303 THF Product provided certain qualities, results and benefits.

       102.    Defendants’ representations set forth above, including without limitation the

representations that the 303 THF Product was fit to be used in older tractors and other

equipment, that the 303 THF Product met specifications, that the 303 THF Product provided

certain qualities, results and benefits, and Defendants’ failure to inform consumers of the true

nature of the product and the obsolete specifications, were false and made knowingly by

Defendants, and were therefore fraudulent.

       103.    Defendants’ representations as set forth above, including without limitation the

representations that the 303 THF Product was fit to be used in older tractors and other

equipment, and that the 303 THF Product met specifications, that the 303 THF Product provided

certain qualities, results and benefits, and Defendants’ failure to inform consumers of the true

nature of the product and the obsolete specifications, were made by each Defendant with the

intent that Plaintiffs and other Class Members rely on such representations.

       104.    Defendants’ representations as set forth above, including without limitation the

representations that the 303 THF Product was fit to be used in older tractors and other

equipment, that the 303 THF Product met specifications, that the 303 THF Product provided

certain qualities, results and benefits, and Defendants’ failure to inform consumers of the true

nature of the product and the obsolete specifications, were made by each Defendant despite

knowing the representations were false at the time the representations were made, and/or without

knowledge of the truth or falsity of the representations.



                                                 26

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 26 of 30
       105.    Defendants’ representations and omissions were material to the purchase of the

303 THF Product.

       106.    Plaintiff and Class Members relied on Defendants’ representations, and such

reliance was reasonable under the circumstances.

       107.    Defendants’ conduct as set forth herein with regard to the name, labeling,

marketing and sale of the 303 THF Product constitutes fraud on Plaintiff and all Class Members.

       108.    Plaintiff and Class Members have been economically damaged by Defendants’

fraudulent conduct with regard to the marketing and sale of the 303 THF Product.

       109.    As a direct and proximate result of Defendants’ illegal conduct, Plaintiff and

Class Members have suffered ascertainable losses of money and other damages.

       110.    Defendants’ conduct as described herein was intentional and/or in reckless

disregard for the rights of Plaintiff and other Class Members.

       111.    Defendants’ conduct is such that an award of punitive damages against each

Defendant is appropriate.

                                          COUNT VII
                                  (Negligent Misrepresentation)

       112.    Plaintiff incorporates by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       113.    Defendants made representations regarding their 303 THF Product, as set forth

above, including without limitation the representations that the 303 THF Product was fit to be

used in older tractors and other equipment, that the 303 THF Product met specifications and that

the 303 THF Product provided certain qualities, results and benefits.

       114.    Such representations were made by Defendants with the intent that Plaintiff and

the Class Members rely on such representations in purchasing Defendants’ 303 THF Product.

                                                27

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 27 of 30
       115.    Such representations were material to Plaintiff’s and the Class Members’

purchases of Defendants’ 303 THF Product.

       116.    Such representations were false.

       117.    Defendants failed to use ordinary care and were negligent in making and/or

allowing to be made the representations set forth above.

       118.    Plaintiff and the Class Members relied on such representations and such reliance

was reasonable under the circumstances.

       119.    Plaintiff and Class Members have been economically damaged by Defendants’

negligent conduct with regard to the marketing and sale of the 303 THF Product.

       120.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff and

Class Members have suffered ascertainable losses of money.

       WHEREFORE, Plaintiffs, each on behalf of himself and the Class described in this Class

Action Complaint, respectfully request that:

           A. The Court certify the Class pursuant to Rule 23 of the Federal Rules of

               Civil Procedure, and adjudge Plaintiff and counsel to be adequate

               representatives thereof;

           B. The Court enter an Order requiring each Defendant to pay actual and

               punitive damages to Plaintiff and the other Members of the Class;

           C. The Court enter an Order awarding Plaintiff, individually and on behalf of

               the other Members of the Class the expenses and costs of suit, including

               reasonable attorneys’ fees and reimbursement of reasonable expenses, to

               the extent provided by law;




                                                  28

        Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 28 of 30
            D. The Court enter an Order awarding to Plaintiff, individually and on behalf

                  of other Members of the Class pre-and post-judgment interest, to the

                  extent allowable; and,

            E. The Court enter an Order for such other and further relief as may be just

                  and proper.

            F.

                                   DEMAND FOR JURY TRIAL

        Plaintiff and Class Members hereby demand a jury trial on all issues of fact and damages

in this action.



Date: June __6_, 2019                               Respectfully submitted,


                                             LUNDBERG LAW FIRM, P.L.C.

                                             BY:         /s/ Paul D. Lundberg
                                                    Paul D. Lundberg, IA Bar #
                                                    600 Fourth St., Suite 906
                                                    Sioux City, Iowa 51101
                                                    Tel: 712-234-3030
                                                    paul@lundberglawfirm.com

                                             HORN AYLWARD & BANDY, LLC

                                             BY:    /s/ Thomas V. Bender
                                                    Thomas V. Bender, MO Bar #28099
                                                    Dirk Hubbard, MO Bar #37936
                                                    2600 Grand, Ste. 1100
                                                    Kansas City, MO 64108
                                                    (816) 421-0700
                                                    (816) 421-0899 (Fax)
                                                    tbender@hab-law.com
                                                    dhubbard@hab-law.com

                                             WHITE, GRAHAM, BUCKLEY,
                                             & CARR, L.L.C

                                               29

         Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 29 of 30
                            BY:____/s/ Bryan White_________
                                  William Carr. MO Bar #40091
                                  Bryan T. White MO Bar #58805
                                  19049 East Valley View Parkway
                                  Independence, Missouri 64055
                                  (816) 373-9080 Fax: (816) 373-9319
                                  bcarr@wagblaw.com
                                  bwhite@wagblaw.com

                            ATTORNEYS FOR PLAINTIFFS
                            AND CLASS MEMBERS




                              30

Case 4:20-cv-00279-LMC Document 1 Filed 06/06/19 Page 30 of 30
